              Case 2:19-mj-01037-DUTY Document 1 Filed 03/14/19 Page 1 of 20 Page ID #:1

O 91 (Rev. 11/82)                                               CRIMINAL COMPLAINT                                                   ~~~ ~ ~ a 3 ~ ~ L
              UNITED STATES DISTRICT COURT                                               CENTRAL DISTRIC O~                                         F~~,~~,
                                                                                  DOCKET NO.
              UNITED STATES OF AMERICA                                                                                                            MAC ~ ~ 20 9
                           v.
              EDWARD MARTIN ROSTOHAR                                              MaGis-r~.-rE°scASErro.                               ~~,p~g ~          pp
                                                                                                                                                                 r~


                           Complaint for violation of Title 18, United States Code, Sections 1344 and 1028A

  NAME OF MAGISTRATE NDGE                                                                                                              LOCATION
                                                                                  UNITED STATES
  Honorable Steve Kim                                                             MAGISTRATE JUDGE                                     Los Angeles, California

  DATE OF OFFENSE                                      PLACE OF OFFENSE           ADDRESS OF ACCUSED (IF KNOWN)

  unknown thdough-the present                          Los Angeles County

  C~PLAINANT'S-F,TATE~v1ENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
  (~ 1               ~ -
 ~.,                c;~               -;        ~~                        See Attachment
 ~
 ~                             ~- ~            i
 ~,:              _;_                          '

                CC.'
                 _'       r --


                r.;;      ..               ~


  BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

            (See attached affidavit which is incorporated as part of this Complaint)

  MATERIAL WI"I"NESSES IN RELATION TO THIS CHARGE: N~A


                                                                  SIGNATURE OF COMPLAINANT
 Being duly sworn, I declare that the
 foregoing is true and correct to the best                        Alice Tsujihara
 of my knowledge.                                                 oFFiciaL TITLE
                                                                  S ecial Agent, Federal Bureau of Investigation
 Sworn to before me and subscribed in my presence,

 SIGNATURE OF MAGIST                                                                                                     N~               DATE
                                                                          _~
                                                                                               r       ~' :-
                                                                                                   9     ,i              ~ ~~             March 14 2019
                                                                                             1.    a     I                  a    .C~
~~> See Federal Rules of Criminal Procedure 3 and 54
                                                                                                                                ~i
AUSA Andrew Brown, 11th floor, x0102 ,48                           Probable Cause Arrest; in Ci~b~,od3~ Now~~J                         Detention Requested

                                                                                                               1 1'_,J
 Case 2:19-mj-01037-DUTY Document 1 Filed 03/14/19 Page 2 of 20 Page ID #:2



                                          Attachment

                                   Count One(18 U.S.C. & 1344
        Beginning before 2000, and continuing through March 12, 2019, in Los Angeles County,
within the Central District of California, and elsewhere, defendant EDWARD MARTIN
ROSTOHAR,acting with the intent to defraud, knowingly executed and attempted to execute a
scheme to defraud CBS Employees Federal Credit Union, a federally insured financial
institution, and to obtain monies and funds owned by and in the custody and control of CBS
EFCU by means of material false and fraudulent pretenses, representations, and promises, and
the concealment of material facts. To execute the fraudulent scheme, defendant used his position
as the manager CBS EFCU to write checks and make online payments to himself or on his own
behalf from CBS EFCU,forging the signature of another employee at the credit union on the
checks, thereby embezzling over $40 million from CBS EFCU.

                                  Count Two(18 U.S.C. & 1028A~
        Beginning before 2000, and continuing through March 12, 2019, in Los Angeles County,
within the Central District of California, and elsewhere, defendant EDWARD MARTIN
ROSTOHAR knowingly transferred, possessed, and used, without lawful authority, a means of
identification of another person during and in relation to a felony violation of Title 18, United
States Code, Section 1344, Bank Fraud, as charged in Count One.
      Case 2:19-mj-01037-DUTY Document 1 Filed 03/14/19 Page 3 of 20 Page ID #:3




 1                                 A F F I D A V I T

 2        I, Alice Tsujihara, being duly sworn and under oath, hereby

 3   depose and say as follows:

 4                                    INTRODUCTION

 5        1.     I am a Special Agent ("SA") of the Federal Bureau of

 6   Investigation ("FBI") assigned to the Los Angeles Division.           I am

 7   have been employed with the FBI as an SA since 1997.          I am currently

 8   assigned to the White Collar Crimes Squad, where I specialize in the

 9   investigation of complex financial crimes, including bank fraud,

10   mortgage fraud, wire fraud, identity theft, investment fraud and

11   money laundering.    In addition to conducting numerous fraud

12   investigations during my career, I have received both formal and

13   informal training from the FBI and other entities regarding

14   violations of various fraud statutes.

15             SEEKING COMPLAINT IN SUPPORT OF PROBABLE CAUSE ARREST

16        2.     This affidavit is made in support of a criminal complaint

17   against EDWARD MARTIN ROSTOHAR ("ROSTOHAR") for bank fraud and

18   aggravated identity theft, in violation of Title 18, United States

19   Code, Sections 1344 and 1028A.

20        3.     The information set forth in this affidavit is based upon

21   my participation in the investigation, encompassing my personal

22   knowledge, observations and experience, as well as information

23   obtained through my review of evidence, investigative reports, and

24   information provided by others, including other law enforcement

25   partners.   I have not included every fact known to me concerning this

26   investigation; I have set forth only the facts that I believe are

27   necessary to establish probable cause for the complaint.

28

                                            1
      Case 2:19-mj-01037-DUTY Document 1 Filed 03/14/19 Page 4 of 20 Page ID #:4




 1                              INVESTIGATION BACKGROUND

 2 ( EMBEZZLEMENT

 3        4.      On March 11, 2019 Lysa Simon, an attorney that represented

 4   CBS Employee Federal Credit Union (CBSEFCU), which I know from my

 5   training and experience is a federally insured financial institution,

 6   contacted the FBI National Threat Operations Center to report an

 7   embezzlement by EDWARD ROSTOHAR of CBSEFCU.          ROSTOHAR was going to

 8   be suspended by the Board of Directors the following day.

 9        5.      On March 13, 2019, Detective Oscar Garza of the Los Angeles

10   Police Department (LAPD) advised that LAPD also received information

11   from Simon and had arrested ROSTOHAR and executed a follow up search

12   warrant on his residence at 4318 Beck Ave., Studio City, CA on March

13   12, 2019.    Garza's search warrant, including a related police report,

14   are attached and incorporated by reference.         Detective Garza told me

15   that when ROSTOHAR was arrested, he was driving his car which

16   contained over $200,000 in cash.         FBI SA Bailey, who was present at

17   the arrest, told me that ROSTOHAR's current passport was on him at

18   that time.       ROSTOHAR was released on bond on March 13, 2019.      Based

19   on Garza's investigation of the case and his encounter with ROSTOHAR,

20   Garza believed that ROSTOHAR was a flight risk.

21        6.     On March 13, 2019, I and other FBI agents went to

22   ROSTOHAR's residence and asked to speak to him.         We read him his

23   Miranda rights, which he waived.         He told us the following:

24               a.     ROSTOHAR was employed as a manager of CBSEFCU for

25   approximately 30 years and had been embezzling funds from the credit

26   union for approximately 20 years.         He kept going as it snowballed as

27   he tried to cover his activity.

28

                                          2
      Case 2:19-mj-01037-DUTY Document 1 Filed 03/14/19 Page 5 of 20 Page ID #:5




 1                b.   Prior to his employment at CBSEFCU, ROSTOHAR was an

 2   auditor at NCUA for several years.       Because of that, ROSTOHAR knew

 3   what NCUA auditors looked for in their exams and audits of the credit

 4   unions.     ROSTOHAR explained that the auditors themselves never

 5   operated a financial institution, and thus didn't really know what to

 6   look for.    ROSTOHAR knew how to respond to the auditors so that his

 7   theft would not be discovered.

 8               c.    ROSTOHAR explained that one of the items the auditors

 9   looked for were quarter end records, which was historical.           In order

10   to hide his theft, ROSTOHAR adjusted the balance in General Ledger

11   Account 9999999, which was a clearing account.         Expenses and income

12   went through this account.      ROSTOHAR deposited fake income into this

13   account, drawing the funds from the credit unions' clients'

14   Certificate of Deposits.     The funds were not taken from individual

15   CD's belonging to the clients but from the overall CD balance held by

16   the credit union.     Then the real expenses would be processed through

17   the account.

18               d.    Another item NCUA auditors looked for were negative

19   earnings.    ROSTOHAR would alter the credit union's records so that

20   the credit union would appear to operate with positive earnings, even

21   if it was as little as $1,000.

22               e.    After we asked ROSTOHAR what happened to the stolen

23   money, he claimed he lost most of it gambling.         He also described

24   spending money freely, such as travelling by private jet, giving his

25   wife an allowance of $5,000 a week, and buying expensive watches.             He

26   also bought his Porsche and Telsa with funds stolen from the credit

27   union.

28

                                          3
      Case 2:19-mj-01037-DUTY Document 1 Filed 03/14/19 Page 6 of 20 Page ID #:6




 1              f.    ROSTOHAR said he started a business in Reno with his

 2   business partner Ellen Burcham and purchased a real estate lot in

 3   Reno, Nevada with stolen funds from the credit union.          The down

 4   payment to purchase 131 Mark Twain Ave., Reno NV          89509 also came

 5   from stolen funds from the CBSEFCU.       The business in Reno involved a

 6   cafe.

 7              g.    ROSTOHAR deposited CBSEFCU checks into his personal

 8   bank accounts at Citibank and Chase.

 9              h.    Other properties ROSTOHAR owned were his residence at

10   4318 Beck Ave., Studio City, CA, one quarter share of a place in Cabo

11   (Mexico), and one half share of a house in Reno.

12              i.    ROSTOHAR was asked what his recent large checks that

13   were in the tens of thousands of dollars from CBSEFCU were used for.

14   He answered that his Reno business just started and he needed more

15   money as it was only opened in December.        He added that his mortgage

16   payment for his house was $5,000 a month.

17         7.     On 03/13/2019, I talked to LINDA TLEMSANI (TLEMSANI),

18   wife of ROSTOHAR.    TLEMSANI stated that she had called 911 and

19   informed the police about ROSTOHAR's actions because she was afraid

20   that he would harm himself and that it was the right thing to do

21   after he said he stole from the credit union.

22         8.     On March 14, 2019, TLEMSANI called me at my work.           When I

23   asked her what she meant by "doing the right thing by calling 911,"

24   she responded that if someone steals and did something bad, she

25   believed in the justice system.       She also believed at that time,

26   ROSTOHAR was in a state of panic and she didn't know what he would

27   do.   She was afraid for his safety, that he might kill himself, or do

28   something stupid.    She also didn't know where he was going, so she

                                          4
      Case 2:19-mj-01037-DUTY Document 1 Filed 03/14/19 Page 7 of 20 Page ID #:7




 1   called the police.      ROSTOHAR did not ask TLEMSANI to go with him; he

 2   was leaving by himself.      When asked where she thought he would go,

 3   TLEMSANI replied "I had no idea where he going."          TLEMSANI stated

 4   that she believes he is no longer a danger to himself and hopes he

 5   will be released.      She said she would not flee.     TLEMSANI stated that

 6   ROSTOHAR knows he is going to jail but TLEMSANI is hoping it is not

 7   for the rest of his life.

 8          9.       TLEMSANI received $5,000 a week from ROSTOHAR and spent

 9   most of it on food, clothes, and expenses related to her work as an

10   aspiring recording artist.      TLEMSANI advised that making a music

11   video and taking various classes was very expensive but that she

12   hoped to become a recording artist in the near future.          TLEMSANI did

13   not make mortgage payments from her allowance.

14          10.   TLEMSANI did not appear to know the magnitude of the theft

15   and was hopeful that her residence at Beck Ave. would cover the loss

16   amount.      When she was told that it was many times that amount, she

17   said she hoped he could give the money back.         She explained, "He is

18   not a spender.     I am more of a spender than he is" and that "the

19   money has to be somewhere."      TLEMSANI did not know of any real estate

20   he owns besides the Beck Avenue home.

21          11.   When asked about the Cabo property and if she had been

22   there, TLEMSANI replied that she had been there a number of times and

23   it was a condominium in Cabo.      She didn't know the address but

24   ROSTOHAR's brother, "Bobbie" would know the address.          The property

25   was purchased many years ago.

26                                 THE FRAUD SCHEME

27   NCUA

28

                                          5
      Case 2:19-mj-01037-DUTY Document 1 Filed 03/14/19 Page 8 of 20 Page ID #:8




 1        12.    On March 14, 2019, NCUA provided their preliminary findings

 2 l of the ROSTOHAR's embezzlement:

 3               a.   ROSTOHAR, the credit union's long-term manager,

 4   removed funds by altering the payees on credit union checks.

 5               b.   His process was to pretend to withdraw funds from

 6   member accounts by using the credit union's data processing system to

 7   issue a check with a blank payee.        He then manually typed the name

 8   and address of a member on the credit union receipt to ensure the

 9   credit union's physical records would show a member's name and

10   address as the payee information; the check was shown with a blank

11   payee on the data processing system.        Funds to issue the check were

12   withdrawn from share account, number 9999999-S1.         This share account

13   belongs to the credit union and is used as a clearing account.

14               c.   Once the credit union check was issued on the data

15   processing system, he would manually type a payee of his choosing,

16   most often reflecting his name or an associated party name.           Then, he

17   would deposit the altered check in an account that he controlled

18               d.   Account 9999999-S1 was funded as follows.         ROSTOHAR

19   identified and exploited a weakness in the ShareOne data processing

20   system.    He posted entries to general ledger account #901000, Regular

21   Shares.    This account is intended to reflect the aggregate of all

22   deposits held in the individual member share accounts listed on the

23   member share and loan trial balance.       By making a general ledger

24   entry moving a "deposit" from Regular Shares (account #901000) to the

25   credit union's share account (9999999-S1), he would then be able to

26   withdraw money out of the credit union's share account by issuing a

27   credit union check through Catalyst Corporate Credit Union had

28

                                          D
      Case 2:19-mj-01037-DUTY Document 1 Filed 03/14/19 Page 9 of 20 Page ID #:9




 1   received several complaints from customers of unauthorized

 2   transactions and withdrawals from their accounts.

 3               e.    Based on financial records of CBSEFCU up to February

 4   28, 2019, NCUA reported a rough preliminary loss estimate of

 5   $40,541,130.

 6                                     CONCLUSION

 7        13.    Based upon the foregoing facts and my training and

 8   . experience, I believe there is probable cause to believe that

 9   ROSTOFAR committed bank fraud and aggravated identity theft in

10   violation of Title 18, United States Code, Sections 1344 and 1028A.

11

12

13
                                              Alice Tsujihara, Spe al Agent
14
                                              Federal Bureau of Investigation
15   Subscribe    to and sworn before me
     this `      day of March, 2019.                                ,,
                                                    r           -
16                                                 fy
                                                                          ,
                                                        a~. r
17
                                              r:
     UNITED STATES MAGISTRATE JUDGE                             ~ ~~ `"
18
                                                        Ilv     ,~~.:-
19

20

21

22

23

24

25

26

27

28

                                          7
     Case 2:19-mj-01037-DUTY Document 1 Filed 03/14/19 Page 10 of 20 Page ID #:10
                                                                                SW NO.
                                         STATE of CALIFORNIA, COUNTY of LOS ANGELES,

                               ~EAI~CH WARRANT end i4FFlD~►VIT
                                         (AFFIDAVIT)
 Peacs Officer Q. Gaaza swears under oath that the facts expressed by hirrJher .n this Search Warrant and Aff~dsYit
 a~~d sr the attac~e~ anu ~nccrpoiated Siaiei~eegt c~~ Prob~iiie pause are True and that based Thereon neisne nas prooabfe
 cause to believe and does believe that the articles, property, and persons described below are lawfully seizable pursuant
 to Penal Code Section 1524 et seq., as indicated below, and are now located at the locations set forth below. Wherefore,
 Affiant requests that ±his Search Warrant be issued.

         NIGHT SE/ARCH REQUESTED: ~ YES ❑ NO                                ELECTRONIC MONiTOrrciPlu REQIJESZED: ❑YES ~j ~fu
       FiOBBS SEALING REQUESTED: ❑ YES ~ NO                       SEALING REQUESTED(EVIDENCE CODE 104p-1042): ❑ YES ~ NO
    RETURN EXTENSION REQUESTED: Q YES ~ NO               d   AY OF NOTIFICATION REQUESTED {PENAL CODE 1546.2b): ❑ YES ~ NO


                                                                             /~-~         __
                                                             AjS~gnaWre of giant)


                                                    ~~EARCH IIVi4RR,ANT,
 THE PEOPLE OF THE STATE OF CALIFORNIA TO ANY PEACE OFFICER IN THE COUNTY OF LOS ANGELES:
 proof by a~davit, having been this day made before me by Peace Officer O. Garza that there is probable cause to believe
 that the property or person described herein may be found at the locations) set forth herein and that it is lawfully seizable
 pursuant to Penal Code Section 1524 et seq., as indicated below by "~"(s), in that:
        property was stolen or embeuled;
     property or things were used as the means of committing a felony;
   ❑ property or things are in the possession of any person with the intent to use them as a means of committing a public offense, or
     in the possession of another to whom he or she may have deiivered them for the purpose of concealing them or preventing their
     being discovered;
     property or things to be seized consist of any item or constitute any evidence that tends to show a felony has been committed,
     or tends to show that a particular person has committed a felony;
     property or things to 6e seized consist of evidence that tends to show that sexual exploitation of a child, in violation of Section
     311.3, or possession of matter depicting sexual conduct of a person under the age of 18 years, in violation of Section 311.11,
     has occurred or is occurring;
   ❑ there is a warrant to arrest a person;
   ❑ a provider of electronic communication service or remote computing service has records or evidence, as specified in Section
     1524.3, showing that property was stolen or embezzled constituting a misdemeanor, or that property or things are in the
     possession of any person with the intent to use them as a means of committing a misdemeanor public offense, or in the
     possession of another to whom he or she may have delivered them for the purpose of concealing them or preventing their
     discovery;
   ❑ property or things to be seized include an item or any evidence that tends to show a violation of Section 3700.5 of the Labor
     Code, or tends to show that a particular pe►son has violated Section 3700.5 of the Labar Cede;
You are Therefore COMMANDED to SEARCH:                               (premises, vehicles, persons)
See pages 1 - 5
For the FOLLOWING PROPERTY, THING(s) or PERSON(s):
See pages 1 -5


AND TO SEIZE IT! THEM IF FOUND and bring it /them forthwith before me, or this court, at the courthouse of this court.
This Search Warrant and Affidavit and attached and incorporated Statement of Probable Cause were sworn to as true
and subscribed before me on this           day of,                      , at          A.M. / P.M. Wherefore, I find
probable cause for the issuance of this Search Warrant and do issue it.
          NIGHT SEARCH APPROVED: ~ YES ❑ NO                                ELECTRONIC MONITORING APPROVED: ❑ YES ~ NO
         HOBBS SEALING APPROVED: ❑ YES ~ NO                      SEALfNG APPROVED (EVIDENCE CODE 1040-1042}: ❑ YES ~ NO
      RETURN EXTENSION APPROVED: ❑ YES ~ NO              DELAY OF NOTIFICATION APPROVED(PENAL CODE 1546.2b): ❑ YES ~ NO


                        (Signature of Magistrate)                                                    (Magistrate's Printed Name)

.Judge of the Superior Court of California, County of Los Angeles, CCB Dept.

Search Warrent.Coc -revised 04-22-2006   nn~v                Search Warrant                                              CR / DR # 1915-07708
                                                              Page 1 of 10
     Case 2:19-mj-01037-DUTY Document 1 Filed 03/14/19 Page 11 of 20 Page ID #:11



 1    YOU ARE THEREFORE COMMANDED TO SEARCH:

 2    ~,ocatio~a ~o. 1:

 3    4318 Beck Avenue

 4    Studio City, CA. 916Q4

 5




 6

 7

 8    Two story family residence, tan stucco with red file roof on the east side of Beck Avenue. The

 9    numbers 4318 are posted on the front of the house above the brown 2 car garage door. The

1Q   front double brown door faces west.

11

12

13   Including but not limited to:

14    1). 2018, silver Parche, License plate 8CRB075, DMV shows the vehicle registered to

15       Edward Rostohar, 4318 Beck Avenue, Studio City CA 91604.

16   2). 2015, Tesla, License plate 8HLV251, DMV shows the vehicle registered to

17       Edward Rastohar, P.O. Box 480051, Los Angeles CA 90048.

18

19


                                               Page -2-
     Case 2:19-mj-01037-DUTY Document 1 Filed 03/14/19 Page 12 of 20 Page ID #:12



 1    The search of the location, vehicles, shall include saes, alb rooms, lacked or unlocked, and

 Z    other par±s ±~:erpin. `The storage rooms, containers, safes, trash containers. The search shall

 3    extend into all containers, desk,. cabinets, drawers, closets. briefcases, trash rPceptaeles,

 4    recording media, mail boxes, garages, or other storage areas within the residence, as well as

 5    any off-site storage facilities, leased, assigned, rented, owned or under the control of an~~ and

 6    alI suspects. The search shad include any computers, computer-based storage media, wzhether

 7    locked or unlocked, contained within the area described in this paragraph.. T'he search shall

 8    further extend to cellular telephones, security monitoring devices and tapes (on computer or

 9    other storage units, video tape or disc), the answering of telephones on the premises and the

10    receipt ar~d examination of any incomi~i~ fax documents. The officers are authorized, if

11    necessary, to remove the electran~c storage devices from the premises and conduct an offsite

12    evidentiary search of the electronic storage devices.

13

14   FOR THE FALLOWING P1~OPERTY:

15    Any documents including but not limited to:

16    1). Any items tending to establish the identity of persons who have dominion a1~d control of

17       the location, premises, automobiles, or items to be seized, including delivered mail.,

18       whether inside the location or mail boxes, bills, utility bills, telephone bills, miscellaneous

19       addressed mail, personal letters, personal identification, purchase receipts, rent receipts,

20       sales receipts, tax statements, payroll check stubs, keys and receipts for safe deposit box(s),

21       keys and receipts for rental storage space, keys acid receipts for post office box or mail

22       drop rentals, ignition keys, car door and trunk keys, vehicle ownership certificates or "pink

23       slips,'" and/or vehicle registration slips.

24   2). Any business record files and hank records.


                                                   Page -3-
      Case 2:19-mj-01037-DUTY Document 1 Filed 03/14/19 Page 13 of 20 Page ID #:13



  1    3). Any desktop computer and/or laptop computer located on the premises.

       4}. finy recordation or voice transmissions on telephone answering machines, audio tapes and

 3         telephone message receipt books, and written phone messages, and photography tending to

 4         shave occupation of the residence /business and connection between co-conspirators,

 5         whether identified, or unidentified, also digital pagers which ~r~ill document telephone

 6         numbers of co-con~p;rators, and if ~ouil~, to activate the digital pagers` display mechanism

 7         and to obtain messages from the pagers, answering machines, tape recorders, and an~r

 $         other recording devices, and to play such devices to obtain their messages.

 9     5). An~~ examples of handwriting including letters, address books, business records, canceled

10         checks, notes. andlor lists,

11     6). Any computer bardwa~re, software, and data, includitlg central processing units(CPUs)

12         hard disk drives, floppy disk drives, zip disk drives, tape drives, removable media drives,

`I3        opticaUCD-ROM drives, servers, we~rkstatior~s, peripheral storage devices, floppy disks,

14         zip disks, magnetic tapes, cassette tapes, remoti~able storage media, and/or optical CD-

15         ROM disks or cartridges, or any other device or media capable of digitally or magnetically

16         storing data.

17    7). Computer or ce11 phone user accounts to establish owner/possessor of the device.

18    8). Any financial documents or spreadsheets in the name of CBS Employees Federal Credit

19        Union.

20    9). United States Passport in the name of Suspect Edward Rostohar.

21    10). Any large quantity on United States currency located inside the residence or in any of the

22        described vehicles registered to Edward Rostoi~a~~

23

24


                                                 Page ~4-
         Case 2:19-mj-01037-DUTY Document 1 Filed 03/14/19 Page 14 of 20 Page ID #:14



     1       Based upon my training and experience I know that computers store data in a variety of

 2           zormals end on occasion data stored on comgst~rs can be hidden, encr~~pte~ and /or protected

 3           by password. I also know it is not always practical to search a computer for digital evide*~ce at

 4           the location of the search for several reasons enumerated as follows:

 5           a}. Searching a computer is a highl}~ technical process, ti~~hich requires specific expertise

 8              and specialized ~quip~3~~iit.

 7           bj. Computers today use a variety ofi operating systems, which require different methods

 8              of accessing data and gathering evidence.

 9        c). The searching of computers requires the use of methods and procedures in a controlled

10              environment, which wil] ensure the integrity of the evidence.

71       d). Computer hardwrare and storage devices may contain "booby traps'" that destroy and or

12             alter data.

13       Since computer data is particularly- vulnerable to inadvertent or intentional modi#ication or

14       destruction, a controlled cnviro~iment, such as a law enforcement laboratory, is essential to

15       cond«ct a complete and accurate analysis of the equipment and starage devices. I request that

16       your affiant b~ allowed to remove said electronic storage devices to ari off-site location for the

17       recovery and analysis of evidence, and that the LAFD Computer Crime Unit maintains the

18       digital image.

19       /

20       /

2~       r
22       ~

23       /

24       /


                                                        Page -5-
      Case 2:19-mj-01037-DUTY Document 1 Filed 03/14/19 Page 15 of 20 Page ID #:15



  1    I, Oscar Garza, Serial No. 32172, am a Detective For the Los Angles Police Department

 ~    (i,yYi~j assigned to Commercial Crimes lli~~isiQni~~lhit~ i"alIa: Unit. 'The unit is responsible

 3     for investigating financial abuse of elders ranking from identixy theft, misuse of funds, end the

 4     transfer and or sale of real or personal property. I have been a police officer for the City of

 5     Los Angeles for over 23 years. I have investigated and arrested individuals for the crimes of

 6     Elder rlbus~, Grand T}eft, EYl~bezzlerrlent and ~`~rgery, I ha~~e interviewed the persons

 7     arrested for these crimps and gained knowledge on their methods of operation, how the};

 8     prepared for, perpetrate, and attempt to a~roid ic[entification a~1d arrest for their criminal related

 9    activikies.

10

11    I have also received formal and informal training from more experienced fraud detectives and

12    bank fraud investigators in identity theft, stolen/forded checks, theft of access card

13    information, counterfeit check investigations, business embezzlement schemes, anc~ the various

1~4   methods utilized by suspects to commit the crimes of Elder Abuse, Gravid Theft,

15    Embezzlement and Forgery. 1 received training afid attended the Los Angeles County District

16    Attorney's seminar on investigation and prosecution of suspects) for Elder Abuse,

17    Embezzlement and Forgery.



19    On March 12, 2019, I, Detective Garza. Serial No. 32172, assumed investigative

20    responsibilities for an Embezzlement investigation, bearing DR 1915-07708. Person

21    Reporting Lysa Simon (Latil~yer) indicated Suspect Edward Rostohar stole millions of dollars

22    from CBS Employees Federal Credit Union.

23

24    My partner Detective Esquivel-Solis, S~riai No 27201. and I, responded to CBS Employees'


                                                    Page -6-
     Case 2:19-mj-01037-DUTY Document 1 Filed 03/14/19 Page 16 of 20 Page ID #:16



 1    Federal Credit Union, 12001 Ventura Place, Suite No. 204, Studio City. Upon arrival we met

 ~    the president of the credit union, L1Qu~~as ~dti~~ards. Ed~~rarus indicated that on Marc} 6, 2013,

 3    Chery Sicka -Assistant Manager, was looking for a copy of a check, in which a stogy payment

 4    was placed on. While looking for the check, Sicka stumbled across a check in the amount

 5    $35,OOO.QO made payable to Suspect Edward Rostohar, Manager. The check did nod indicate

 6    why Rostol~ar had received such a high dollar amount check. Sicka became concern and

 7    conducted an audit of CBS Employees federal credit Union checks issued since the ,Tanuary

 8    2018 to the present and uncover numerous checks made payable to Rostohar, The total amount

 9   of the checks is approximately $3,775,000.00. Sieka noticed that all the checks payable to

10    Rostohar contained what appeared to be Anna Nalbandyand's signature. 1'~Ialbandyand is the

11   CBS Employees Federal Credit Union's member services representative. Sicka showed

12   several of the checks to Nalbandyand and she stated that she had not signed the checks and did

13   not know why the checks were issued to Rostohar.

14

15   On March 12, 2419, Edwards along with other CABS Employees Federal Credit[inion staff

16   members had a meeting with Rostohar and presented him with a Memorandum. The

17   Memorandum indicated the following, "Matters of potential inappropriate conduct and

18   irregularities in the performance of your job duties have been brought to the attention ~f the

19   Board of Directors. An investigation has been commenced into these matter. Effective

20   immediately you are suspended from all your duties as Manager of the CBS Federal Credit

21   Union." Edwards indicated that Rostohar gathered all his belonging and was escorted out of

22   the office without saying a word.

23

24   On March 12, 2Q19, Los Angeles Police Officers Officers Burke, Serial No. 4Q X52 and Martin,


                                                Page -7-
     Case 2:19-mj-01037-DUTY Document 1 Filed 03/14/19 Page 17 of 20 Page ID #:17



 1    Serial No. 43577, assigned to North Hollywood Station, working unit 15A85, in foil uniform,

 2    recei~~eti a G I i radio cal( (lncident~ No. I~F1312~~1 ~C~7). "I'h~ caller told the 911 dispatcher that

 3    her husband had skolen money from work and was leaving the country, the phone line then

 4    disconnected. The address of the ca11 was 4318 Beck Avenue, Studio City, CA 916p~. Upon

 5    the officers' arrival, they detained Suspect Rosrohar wrthUut incident. ~`urther investigation

 6    reveal~~i that ~ustul~ar was named as a suspect can an LAPL3 Investigative Report, bearing DR

 7    1 15-t~'7708. kostohar was taken to FJorth Hollywood Station pending further investigation

 8   (See attach statement farm).

 9

10    Detective Esquivel and I; responded to North Hollywood Station a~~d interviewed Suspect

11    Rostohar. I read Rostohar his Miranda Rights per Los Angeles Poliee Department form 03.11.

12    Rostohar wan=ed his rights and stated that he has been steali~lg money from the CBS

13    Employees' Federal Credit Union for approximately 20 years. Rostohar said he first bean by~

14    paying the monthly balances on his personal credit cards with funds from the credit anion's

15    online accounts or forging checks. after several years, Rostohar said h~ was just forging Anna

16    Nalbandyand signature on the credit unions checks and then depositing the checks in his

17   personal accounts. Rostolzar estimates Chat during the last 20 years, he has probably taken

18    mote than 40 million dollars.

19

20   Detectives Lee, Serial No. 32673 and Lewis, Serial 38100, spoke to Linda Tlenlsani, wife of

27   Suspect Rostohar. According to Linda, she and Rostohar have been legally married since

22   2Q05. On March 12, 2019, at approximatel~F 0900 hours, the Rostohar came into their bedroom

23   in a panic. Rostohar stated, "I knew this day was coming, I god to go. I have tQ leave the

24   country. I`m a con. Everything is true. I don't have time. I have to pack, I don't v~~ant to go to


                                                   Page -8-
       Case 2:19-mj-01037-DUTY Document 1 Filed 03/14/19 Page 18 of 20 Page ID #:18



   1    jail, I'd rather die than go to jail." Rostohar packed his clothes into a black carry-on luggage

  2        and anoiher black bag then placed them in±~ iris g:ey 1'orsch~.

  i3

  4        According to Linda, Rostohar added that he stole money from the credit union but failed to

  5     prnvide any more details. She added that the Rostohar has been. the credit union manager for

  8     approximately 30 years and is the trust horre~t person she kn~w~s.

  7

  8     A criminal history of Suspect Eduard Rostohar utilizing Department resources revealed no

  9     past criminal history. A Department of Motor Vehicle check revealed Rostohar was issued

1Q      license No,~~~~T'he address on file as of 10/2/2008 is 431$ Beck Avenue, Studio City-

11      CA. 91604.

12

13     It is my opinion, based on my training, experience and the facts enumerated in this affidavit

14     ghat a crime of E~nbezzlenient, Califor~iia Penal Code Section 503 has occurred. It is further

15      my t~elief that a search of Rostohar's residence and a forensic analysis of the computers seized

16     from his residence, as well as other electronic media storage device, could yield additional

17     evidence in the criminal prosecution of the suspect for the above-mentioned crime.

~E:3

19     Based upon my training and experience, I request this Search Warrant be endorsed for night

2Q     time service based upon the facts that Rostohar has called his wife and informed her that he is

21     in the process of bailing out ofjail It is imperative that Detectives conduct a search of his

22     residence and collect any evidence as soon as possible to prevent the destruction of evidence.

23     I therefore, request an endorsement permitting search during the night time hours.

24     /


                                                    Page -9-
           Case 2:19-mj-01037-DUTY Document 1 Filed 03/14/19 Page 19 of 20 Page ID #:19

                                                              LDS A[YGELES POLICE DEPARTMENT
Tape iVo.                                      IiVVESTIGATlVE              ACTIOfV /STATEMENT FORM
                                                                                                                                             Page         of
                                                                                                                v
                                                                                                          Ric ~~o                     R or Bkg No
Witness No.                            Ff recording an officer's action, complete shaded areas and
                                       statement secllon ony.                                                 ~~w~/¢G~ ~ ~~~          '(~ ~    . 1.~ f ~}
                                                                                                                                               .
Name                                                                Dateffime of Iniernew                   Location of Internees

   ~G -~~ L~-t ~~ ~i~ ~~ ~~~~~
Residence I~ddress
                                                                    ~ L I ~ I t ~j
                                                                 i Gary                               ~       Zip Code                 Pnone


I Busu~a55 i.~~rass                                               Cily                                        Zip CUd9                 Phone


Sex            Descent     Hair        Eyes          Height    ~"Weight     DU@              Age     Driver Lic. NolOther ID                    ~ S(at~


Intervle~v+nglRepartin~ OffiGgr                                                      ,Seri&t No                                           ~iwsion          ~—


                                                  IC~Ncer Compisiing                                                    ~ Sera! No.                            —
A'11RANDA ADMONITION                              j
 f . You have ttie ri0ht to remain sifenl.
     Do you understand?
2. Anything you say may be used against you in Court.
     Do you understand?
9. ;  ou wave t.e rich, Ic the prese~~ce o.an attorney be~se srd durir~ any questioning.
     Do you understand?
4. If you cannot afford an attorney, ona will be appointed for yon, free of charge, before any questioning If you want.
     Do you understand?
         If a waiver Is desired:
          uo you want to talk about what happened?


Statement: include wfio, what, when, where, why, and how.



      On March 12,2019 at approximately 092a hours my partner, (Officer Burke # 40352) and
      I, (Officer Martin #43577) were assigned to North Hollywood unit 15A85-W2. We were in
      f~lE uniform, driving a marked black and white police vehicle. We received a radio calf of
      PR stated that husband stole money from work at 4318 Beck Ave, Inc :19a3120016~7

         Radio call comments: PR STATED ON LlNE,FiUSBAND STOLE MaNEY FROM
         ~fV~RK, LEAVING GOUI~TRY, PFD DiSC~NNEGTEn {~INE, REUSED TO ANSWER
         QUESTl~"~~, LINE DISCONNEC?'~D

         Upon an our arrival, my partner and I met with PR {later identified as the wife of Suspect }
         why advised officers her husband was upstairs packing his belongings and was panning
         to f!y out of state. She stated that her husband (later identified as Rostohar, Edward} took
         money from his employer {CBS Federal Credit Union). She then went back inside the
         location 4~~8 Beck Ave.

         My partner then requested one additional unit and a supervisor. Officer Delbar         #38887
                    ..      ~s~ ~-, .,.~ .- ,.     ~                      . •    ~  ~. ~    ,,.... ,- ~,..
         and officer Gomez ~ ~~~w ~:~~6r c3iiivCu c'i~ s ;ci"ic at a~~it'i~tiiiia~+Ciy 0935 ~~vut"~.  vy~,

         Smith # 35819 15L70 arrived at scene at approximately 0945 hours.

         Officer Gomez and ! daor knocked Rostohar's neighbors to gather information regarding
         Rostohar but were met with negative results.

 03..1
  Case 2:19-mj-01037-DUTY Document 1 Filed 03/14/19 Page 20 of 20 Page ID #:20


~ffic~r~ #orme~+ a tactical plan #~ deor k^ock the residency 6^ cis more time in attempt to
gather more information.

As C7fficers were approaching the residence, tine front garage door opened and a silver
Porsche ~~!a~ !-e~!Arsing out of the drive wad. c'~fi~icers then appr~~c~ed uP~?lri~' ~C1a
advised the driver (Rostohar) to Burn ofd the vehicle and exit the vehicle pending a Theft
Investigation.

Rostoh~r wras~ identife~ t~~vu~i~ .n California Drivers License ('

Officer Delbar, officer Gomex, and Sgt. Smith entered the location to gather information
~er~ardi~g the i^cid~^; #rim Ra~tohar'~ wife.

My partner and I detained Rostohar pending a theft investigation. Rostohar advised
Officers he was going to the store. He was recently fired from his job at CBS Credit
U nion. We advised Rostohar he was detained due to a theft investigation regarding a
unanimous caller stating he stale money from his employer. Niy partner asked Rostohar if
he had money on him. Rostohar advised Officers he has money in his luggage that were
located inside his vehicle. (unknown amount) The money inside the luggage was his and
not his employers. Ros#ohar gave consent to open/search his vehicle's trunk and
c~k~s~rv~d three bags of luggage. Officer Burke observed a large amount of cash inside
one of the bags in the trunk of the vehicle.

L asked Rostohar if he was going to fly somewhere today. He stated that he was going to
fly out to Austin, TX to see his son. Rostohar advised officers he received a termination
letter from his employer regarding an investigation and wanted to #ell his son in person
regarding the termination,

Defective Lee #32623 from the NHWD Theft Table arrived at scene. He advised to
transport Rostohar to the NHWD Station pending a thef+ investigation.

1527 officer pe~roza 39723 and c~ffice~ Areval~ #38078 responded to 7 001 Ventura
Ave (CBS Bank) and spoke with the employees at the location. The employees stated
there is a open investigation going on with Rostohar. A report was filed at Devonshire
Division a few days prior. Det Jarvis #27605 from the Valley Commercial Crimes division
was contacted regarding the investigation, My Partner advised Det Jarvis of the incident.

Det Garza #32172 arrived at the NHWD Station and interviewed Rostohar.

My partner and I booked Rostohar with the advisement from Det Garza at Va{ley Jail.
